Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are black and white photographs and/or grayscale drawings.  Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings.  Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).  To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, the term “eh” appears to be a typing error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, there is a double recitation of “a first slit” and “a second slit”, since these limitations have already been introduced in claim 1.  The scope of the claims is not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1983408 (Shea) in view of DE202009002479 (Schaefer).
Regarding claims 1-12, Shea discloses an article of footwear (see embodiment shown in figure 9-11 which are similar to features shown in figures 1,2 and 6; see page 1, lines 75-78) comprising: 
an upper comprising a quarter (3,3a)  including a lower edge (lower edge of quarter which overlaps with the vamp) having a first slit (20,21; see figures 9-11) defined therein; and 
a vamp (2,2a) including an upper edge having a second slit defined therein (slit 5,5’; see figures 1,9), 
wherein the quarter and the vamp are joined along a first seam (seam 4a on one side of the upper or seam 15a on the opposite side of the upper; see figure 11) extending along the lower edge of the quarter and the upper edge of the vamp with the first slit and the second slit cooperating with one another (figure 11 shows the vamp and the quarter overlapping with the first slit and the second slits cooperating with each other; see page 2, lines 109-124).
Shea lacks teaching wherein at least a portion of the lower edge of the quarter is adhesively sealed to an inner surface of the vamp. The portion corresponds to the first seam.
	Shaefer teaches an article of footwear wherein overlapping shoe upper portions of the shoe (see first line of the abstract) are sewn together (see first paragraph under the “Description”) wherein water tightness at the seam is enforced by applying an adhesive at the inside portion of the stitching (see the bottom of page 7 of the English translation of Shaefer, provide below).

    PNG
    media_image1.png
    295
    934
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught by Shea, to provide an adhesive sealant to the inner side of the seam, as taught by Shaefer, to prevent water from penetrating through the shoe upper.  The seam with adhesive sealant corresponds to wherein at least a portion of the lower edge of the quarter is stitched to an inner surface of the vamp.
Regarding claim 2, the seam/stitching sealed by the adhesive of the article of footwear as taught above would include wherein at least a portion of the upper edge of the vamp is adhesively sealed to an inner surface of quarter.

Regarding claim 3, see figure 11 of Shea which shows a continuous stitch line extending along the first seam (e.g. 4a).
	Regarding claims 4 and 7-8, the transition area in the first seam (is the portion of the seam between adjacent slits 5 which define overlapping portion of the vamp which overlap with the quarter) runs continuously from a forefoot side of the transition area to a midfoot side of the transition area.
	Regarding claims 5-6, see figure 11 which shows a forefoot side of the transition area, the upper edge of the vamp overlays the lower edge of the quarter and a midfoot side of the transition area, the lower edge of the quarter overlays the upper edge of the vamp.
	Regarding claim 9, see page 1, lines 62-64, page 2, lines 74-75, and figures 4 and  8 of Shea.
	Regarding claim 10, since the tongue of the article of footwear as taught by the combination above is stitched and has an adhesive applied over the seam, it would be cemented to the vamp as claimed.  Cement and adhesive are equivalent in the art.
	With regard to claims 11 and 12, the article of footwear as taught by the combination above is silent with regard to the height of the section of the upper edge overlaying the lower edge.  However, it would appear to be an obvious design choice to overlap the edges of the article of footwear as taught above with dimensions in the ranges as claimed inasmuch as a number of heights would appear to be suitable.  It is considered to have been obvious to develop workable or even optimum ranges for such dimensions.  Moreover, since the applicant has not demonstrated or even alleged that these specific overlapping height dimensions produce any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum overlapping height and thereby arrive with dimensions in the ranges as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556